 
Exhibit 10.1

Employment Agreement




Employment Agreement, between Abazias, Inc. (the "Company") and Oscar Rodriguez
(the "Employee").


1. For good consideration, the Company employs the Employee on the following
terms and conditions.


2. Term of Employment. Subject to the provisions for termination set forth below
this agreement will begin on February 22, 2007, unless sooner terminated.


3. Salary. The Company shall allow Employee to purchase Two Hundred and Fifty
Thousand shares of Restricted Abazias common stock (symbol-ABZA) at $.05 cents
per two year period valued at approximately $500,000, for the services of the
Employee, payable in advance.


4. Duties and Position. the Company hires the Employee in the capacity of CEO.
The Employee's duties may be reasonably modified at the Company's discretion
from time to time.


5. Employee to Devote Significant Time to Company. The Employee will devote
significant time, attention, and energies to the business of the Company, yet,
during this employment, will be allowed to engage in any other business
activity, regardless of whether such activity is pursued for profit, gain, or
other pecuniary advantage. Employee is not prohibited from making personal
investments in any other businesses provided those investments even if they
require active involvement in the operation of said companies.


6. Confidentiality of Proprietary Information. Employee agrees, during or after
the term of this employment, not to reveal confidential information, or trade
secrets to any person, firm, corporation, or entity. Should Employee reveal or
threaten to reveal this information, the Company shall be entitled to an
injunction restraining the Employee from disclosing same, or from rendering any
services to any entity to whom said information has been or is threatened to be
disclosed, the right to secure an injunction is not exclusive, and the Company
may pursue any other remedies it has against the Employee for a breach or
threatened breach of this condition, including the recovery of damages from the
Employee.


7. Reimbursement of Expenses. The Employee may incur reasonable expenses for
furthering the Company's business, including expenses for entertainment, travel,
and similar items. The Company shall reimburse Employee for all business
expenses after the Employee presents an itemized account of expenditures,
pursuant to Company policy.


 
 

--------------------------------------------------------------------------------

 
8. Vacation. The Employee shall be entitled to a yearly vacation of 2 weeks at
full pay.


9. Disability. In the event that the Employee cannot perform the duties because
of illness or incapacity for a period of more than 8 weeks, the compensation
otherwise due during said illness or incapacity will be reduced by pro rata .
The Employee's full compensation will be reinstated upon return to work.
However, if the Employee is absent from work for any reason for a continuous
period of over 3 months, the Company may terminate the Employee's employment,
and the Company's obligations under this agreement will cease on that date.


10. Termination of Agreement. Without cause, the Company may terminate this
agreement at any time upon 10 days' written notice to the Employee. If the
Company requests, the Employee will continue to perform his/her duties and may
be paid his/her regular salary up to the date of termination. In addition, the
Company will pay the Employee on the date of the termination a severance
allowance of $ 10 thousand less taxes and Social Security required to be
withheld, without cause, the Employee may terminate employment upon 30 days'
written notice to the Company. Employee may be required to perform his or her
duties and will be paid the regular salary to date of termination but shall not
receive severance allowance. Notwithstanding anything to the contrary contained
in this agreement, the Company may terminate the Employee's employment upon 60
days' notice to the Employee should any of the following events occur:
(a) The sale of substantially all of the Company's assets to a single purchaser
or group of associated purchasers; or


(b) The sale, exchange, or other disposition, in one transaction of the majority
of the Company's outstanding corporate shares; or


(c) The Company's decision to terminate its business and liquidate its assets;


(d) The merger or consolidation of the Company with another company.


(e) Bankruptcy or chapter 11 reorganization.
11. Death Benefit. Should Employee die during the term of employment, the
Company shall pay to Employee's estate any compensation due through the end of
the month in which death occurred.


12. Restriction on Post Employment Compensation. For a period of 30 days after
the end of employment, the Employee shall not control, consult to or be employed
by any business similar to that conducted by the company, either by soliciting
any of its accounts or by operating within Employer's general trading area.


 
 

--------------------------------------------------------------------------------

 
13. Assistance in Litigation. Employee shall upon reasonable notice, furnish
such information and proper assistance to the Company as it may reasonably
require in connection with any litigation in which it is, or may become, a party
either during or after employment.


14. Effect of Prior Agreements. This Agreement supersedes any prior agreement
between the Company or any predecessor of the Company and the Employee, except
that this agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Employee of a kind elsewhere provided and not
expressly provided in this agreement.


15. Settlement by Arbitration. Any claim or controversy that arises out of or
relates to this agreement, or the breach of it, shall be settled by arbitration
in accordance with the rules of the American Arbitration Association. Judgment
upon the award rendered may be entered in any court with jurisdiction.


16. Limited Effect of Waiver by Company. Should Company waive breach of any
provision of this agreement by the Employee, that waiver will not operate or be
construed as a waiver of further breach by the Employee.


17. Severability. If, for any reason, any provision of this agreement is held
invalid, all other provisions of this agreement shall remain in effect. If this
agreement is held invalid or cannot be enforced, then to the full extent
permitted by law any prior agreement between the Company (or any predecessor
thereof) and the Employee shall be deemed reinstated as if this agreement had
not been executed.


18. Assumption of Agreement by Company's Successors and Assignees. The Company's
rights and obligations under this agreement will inure to the benefit and be
binding upon the Company's successors and assignees.


19. Oral Modifications Not Binding. This instrument is the entire agreement of
the Company and the Employee. Oral changes have no effect. It may be altered
only by a written agreement signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.


 

Signed this_____ day of _____________________ 20____.   
______________________________  ____________________________    Company   
Employee   

 








       
                                                   

